UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1082


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF DEFENSE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00362-MSD-LRL)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Grant, II, appeals the district court’s order denying his second motion

to amend his complaint. We have reviewed the record and find no abuse of discretion

and no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Grant v. U.S. Dep’t of Defense, No. 2:18-cv-00362-MSD-LRL (E.D. Va. Jan. 2,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2